Citation Nr: 0214447	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1943 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for bilateral hearing loss.

A hearing was held at the RO in October 1998.  

In January 2001 the Board remanded this issue for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for 
bilateral hearing loss was warranted.  Such action was 
accomplished by means of statement of the case, the 
supplemental statements of the case.  In January 2001 the RO 
informed the veteran of the contents of the VCAA and he was 
notified that he was to furnish the names and addresses of 
all health care providers who have treated him for his 
bilateral hearing disorder which were not currently of record 
and that the VA would obtain these records.  See Quartucccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, the 
Supplemental Statement of the Case furnished the veteran and 
his representative in July 2002 sets forth the duty to assist 
requirements of the VCAA.  In view of these actions by VA, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  

I. FACTUAL BACKGROUND

A review of his service administrative records shows that he 
was an armed guard.  He served aboard the U.S. Armed Merchant 
Vessel S.S. Arizonan, and the S.S. Ft. Niagara in 1944.  The 
veteran's service medical records are negative for hearing 
loss.

Audiological examinations conducted at the VA outpatient 
clinic in November 1996 and a March 1997 VA compensation 
examination showed bilateral sensorineural hearing loss. 

Received in October 1999 were statements from two friends of 
the veteran, which are to the effect that his hearing was 
good when he entered active duty but changed when he 
returned. 

The most recent March 2001 VA audiological evaluation showed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
75
75
80
LEFT
40
65
80
80
85

The average puretone threshold value for the right ear was 
72.5 decibels, and 77.5 decibels for the left ear.  The 
Maryland CNC Test resulted in a speech recognition score of 
72 percent correct for the right ear, and 42 percent correct 
for the left ear.  The examiner noted that pure tone 
audiometrics and speech audiometrics demonstrated bilateral 
sensorineural hearing loss.  In the right ear, the degree of 
hearing loss is in the mild range in the low frequencies, and 
then became moderate to moderately severe in the mid and high 
frequencies.  In the left ear, the degree of hearing loss was 
in the moderate range in the lower frequencies and then 
became severe in the mid and high frequencies.  The diagnosis 
was bilateral sensorineural hearing loss.  

The examiner noted that the veteran indicated the onset of 
hearing loss in service was sudden following an episode of 
noise exposure in 1944, and stated that a brief review of the 
record demonstrates a bilateral sensorineural hearing loss 
possibly consistent with noise exposure.  The examiner noted 
that based upon the above noted findings that it was as 
likely as not that the hearing loss the veteran now 
experiences was as likely as not to be the result of the 
veteran's military noise exposure.  


II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2002). 

To summarize, lay statements and testimony describing the 
symptoms of a disability or an incident are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board finds that the veteran's testimony 
concerning noise exposure during WW II credible and 
consistent with his military duties.

Service administrative records do show that the veteran was 
an armed guard in the Navy and served on armed merchant 
vessels.  The March 2001 VA examiner reviewed both the 
veteran's statements, as well as the claims folder, in 
determining that the veteran's hearing loss was as likely as 
not related to the veteran's military noise exposure.  The 
Board concurs.

Accordingly service connection for bilateral hearing loss is 
warranted.


ORDER

Entitlement to bilateral hearing loss is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

